Name: 85/123/ECSC: Council Decision of 29 January 1985 amending the Council Decision of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration
 Date Published: 1985-02-16

 Avis juridique important|31985D012385/123/ECSC: Council Decision of 29 January 1985 amending the Council Decision of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community Official Journal L 048 , 16/02/1985 P. 0030 - 0030 Spanish special edition: Chapter 01 Volume 6 P. 0064 Portuguese special edition Chapter 01 Volume 6 P. 0064 *****COUNCIL DECISION of 29 January 1985 amending the Council Decision of 16 February 1976 on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community (85/123/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Whereas the rates for the daily subsistence allowances payable to Members of the Consultative Committee of the European Coal and Steel Community should be adjusted to take account of the increased subsistence expenses of the Committee's Members, HAS DECIDED AS FOLLOWS: Article 1 The Council Decision of 16 February 1976 (1), as amended by the Decision of 17 January 1978 (2), on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community is hereby amended as follows: Article 2 (1): 'Bfrs 3 000' is replaced by 'Bfrs 3 600'. Article 2 This Decision shall take effect on 1 January 1985. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No L 44, 20. 2. 1976, p. 33. (2) OJ No L 21, 26. 1. 1978, p. 22.